793 F.2d 1290
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LEVON BROWN, Petitioner-Appellant,v.CALVIN EDWARDS, Respondent-Appellee.
85-1835
United States Court of Appeals, Sixth Circuit.
5/9/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  KENNEDY, MILBURN and RYAN, Circuit Judges.


1
This matter is before the Court for consideration of appellee's motion to dismiss appellant's appeal from the district court's order denying his motion for bail pending disposition of his petition for a writ of habeas corpus.  Appellant has not filed a response to the motion to dismiss.


2
Appellant filed a notice of appeal from the district court's denial of his motion for bail pending a decision by that court regarding his petition for a writ of habeas corpus on October 10, 1985.  Since that time, however, that appeal has been rendered moot by virtue of the district court's entry of an order denying the petition for a writ of habeas corpus.  See Murphy v. Hunt, 455 U.S. 478 (1982).


3
It is ORDERED that the appeal be and hereby is dismissed as moot.